ANSTEAD, Judge,
specially concurring:
Although I agree with the majority’s assessment that any error committed by the trial judge in reading an amended information to the jury which contained an allegation as to appellant’s previous conviction of burglary was harmless, I think it is important to note that this court has previously rejected the holding of Fouts v. State, 374 So.2d 22 (Fla.2d DCA 1979) as it applied to a prosecution for possession of a firearm by a convicted felon. See Parker v. State, 389 So.2d 336 (Fla.4th DCA 1980).